Manning, C. J.
If by the expression “to be allowed to execute his judgment,” the relator means that he should be permitted to realize, through a Ji. fa. or other process, the amount of his judg*434ment, lie is clearly not entitled to do it. The bank is in liquidation under order of court. Its assets are in the hands of commissioners appointed by the court who are under bond to execute their trust rightly. The law designates how those assets should be administered, and the relator cannot execute his judgment by taking from those assets sufficient to pay it simply because he has a judgment for money against the bank.

Writ refused.